DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed on 07/26/2022.  After entry of this amendment, claims 1-20 are currently pending in this Application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in said claims is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the phrase “substantially free of graphite” has been used in the specification, its metes and boundaries have not been defined. Therefore, because “substantially free of graphite” does not mean fully free of graphite, the specification does not provide a definition for the boundaries as to how much graphite may be acceptable to be present.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or suggest a diamond grain composition for sintering polycrystalline diamond constructions comprising:
a first volume of fine-sized diamond grains having an average grain size of from about 0.01 to 6 micrometers, wherein the fine-sized diamond grains are partially graphitized; and
a second volume of coarse-sized diamond grains having an average grain size of greater than 6 micrometers, wherein the coarse-sized diamond grains are not graphitized.
Upon further consideration, Applicant’s argument that the references relied on in the previous rejection do not disclose or suggest using coarse-size diamond grains which are not graphitized, in conjunction with fine-sized diamond grains which are partially graphitized, is found persuasive. Keshavan discloses graphitization of the diamond powder and/or mixture wholly or partially (Keshavan, [0032]) as pointed out in the previous Office Action. Also, Keshavan discloses that “part or all” of the precursor diamond powder is graphitized (Keshavan, [0017]); however, there is no teaching or suggestion in Keshavan that if only part of the diamond powder is graphitized, this will be the part that contains fine-sized diamond grains leaving the coarse-sized diamond grains not-graphitized. Kanada discloses graphitizing diamond powder having fine sizes which overlap with the claimed grain size for the claimed fine-sized diamond grains, but there is no teaching in Kanada larger diamond grains cannot be graphitized. 

Claims 10-13 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, pages 8-11, filed 07/26/2022, with respect to the art rejection (i.e. Keshavan in view of Kanada in view of Nakai) have been fully considered and are persuasive.  The 103 obviousness rejection of claims has been withdrawn. 
Applicant’s argument that neither of the references teach or render obvious the use of coarse-sized diamond grains which are not graphitized in combination with fine-sized diamond grains which have been partially graphitized has been found persuasive. 

However, Applicant's arguments filed 07/26/2022 with respect to the 112(b) rejection have been fully considered but they are not persuasive.
Applicant has argued that the term “substantially” has been defined in paragraph [0042] of the original speciation. 
The examiner disagrees, and respectfully submits that said paragraph is drawn to the sintering aid, only. The 112 rejection over the presence of the relative term “substantially” in the language of the claims still stands. 
It is noted that the term “substantially” has been removed from the copy of allowable version of independent claims 9 and 14 as presented above under the “Allowable Subject Matter” heading; thus, it is hereby noted that said claims would only be allowable if the term “substantially” is removed, and the dependent claims 7, 8, and 20 would be considered as allowable subject matter only if the relative term “substantially” is removed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731